PER CURIAM.
We affirm as to Point I on appeal. Burch v. State, 558 So.2d 1 (Fla.1990).
We also affirm as to Point II on appeal. § 775.021(4), Fla.Stat. (1989).
Point III on appeal questions the imposition of costs without giving appellant adequate notice and an opportunity to be heard. As we have done in numerous cases, we reverse the imposition of costs and remand the cause to the trial court for further proceedings in accordance with Mays v. State, 519 So.2d 618 (Fla.1988), and Jenkins v. State, 444 So.2d 947 (Fla.1984).
AFFIRMED IN PART; REVERSED IN PART; REMANDED,
HERSEY, C.J., and LETTS and STONE, JJ., concur.